

116 SRES 218 IS: Recognizing the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 218IN THE SENATE OF THE UNITED STATESMay 22, 2019Ms. Hirono (for herself, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Ms. Harris, Mr. Kaine, Ms. Klobuchar, Mr. Markey, Mr. Menendez, Mr. Merkley, Mrs. Murray, Ms. Rosen, Mr. Schatz, and Ms. Smith) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing the significance of Asian/Pacific American Heritage Month as an important time to
			 celebrate the significant contributions of Asian Americans and Pacific
 Islanders to the history of the United States.Whereas the people of the United States join together each May to pay tribute to the contributions of generations of Asian Americans and Pacific Islanders who have enriched the history of the United States;Whereas the history of Asian Americans and Pacific Islanders in the United States is inextricably tied to the story of the United States;Whereas the Asian-American and Pacific Islander community is an inherently diverse population, composed of more than 45 distinct ethnicities and more than 100 language dialects;Whereas, according to the Bureau of the Census, the Asian-American population grew faster than any other racial or ethnic group over the last decade, surging nearly 72 percent between 2000 and 2015;Whereas there are approximately 22,000,000 residents of the United States who identify themselves as Asian and approximately 1,600,000 residents of the United States who identify themselves as Native Hawaiian or other Pacific Islander, making up nearly 7 percent of the total population of the United States;Whereas the month of May was selected for Asian/Pacific American Heritage Month because the first Japanese immigrants arrived in the United States on May 7, 1843, and the first transcontinental railroad was completed on May 10, 1869, with substantial contributions from Chinese immigrants;Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific American Heritage Month and requests the President to issue an annual proclamation calling on the people of the United States to observe the month with appropriate programs, ceremonies, and activities;Whereas 2019 marks several important milestones for the Asian-American and Pacific Islander community, including—(1)the 25th anniversary of the establishment of the Congressional Asian Pacific American Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian Americans and Pacific Islanders, which, in 2019, is composed of 73 Members, including 19 Members of Asian or Pacific Islander descent;(2)the 25th anniversary of the establishment of the Asian Pacific American Institute for Congressional Studies, which was founded alongside the Congressional Asian Pacific American Caucus by former Secretary of Commerce and Secretary of Transportation Norman Y. Mineta and former Delegate to the United States House of Representatives from Guam Robert Underwood;(3)the 40th anniversary of the first Asian/Pacific American Heritage Week, designated in 1979 by President Jimmy Carter through Presidential Proclamation No. 4650;(4)the 45th anniversary of Lau v. Nichols, 414 U.S. 563 (1974), in which the Supreme Court of the United States determined that inadequate supplemental language instruction for students of Chinese ancestry with limited English proficiency violated the Civil Rights Act of 1964, expanding equal educational opportunities and paving the way for bilingual programs and additional English language instruction in public schools;(5)the 95th anniversary of the enactment of the Immigration Act of 1924 (commonly known as the Johnson-Reed Act) (43 Stat. 153, chapter 190), which imposed national origin quotas that limited the number of immigrants allowed entry to the United States and prohibited the entry of Asian immigrants; and(6)the 150th anniversary of the completion of the first transcontinental railroad, which—(A)in 1869, connected the Central Pacific Railroad and the Union Pacific Railroad at Promontory Summit, Utah; and(B)involved more than 12,000 Chinese laborers who faced racial and wage discrimination despite being entrusted with the most laborious tasks;Whereas Asian Americans and Pacific Islanders have made significant contributions to the United States at all levels of the Federal Government and the United States Armed Forces, including—(1)Daniel K. Inouye, a Medal of Honor and Presidential Medal of Freedom recipient who, as President Pro Tempore of the Senate, was the highest-ranking Asian-American government official in the history of the United States;(2)Dalip Singh Saund, the first Asian-American Congressman;(3)Patsy T. Mink, the first woman of color and Asian-American woman to be elected to Congress;(4)Hiram L. Fong, the first Asian-American Senator;(5)Daniel K. Akaka, the first Senator of Native Hawaiian ancestry;(6)Norman Y. Mineta, the first Asian-American member of a Presidential cabinet; and(7)Elaine L. Chao, the first Asian-American woman member of a Presidential cabinet;Whereas, in 2019, Asian Americans and Pacific Islanders are serving in State and Territorial legislatures across the United States in record numbers, including in—(1)the States of Alaska, Arizona, California, Connecticut, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Kentucky, Maryland, Massachusetts, Michigan, Minnesota, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, Tennessee, Texas, Utah, Virginia, Washington, Wisconsin, and Wyoming; and(2)the Territories of American Samoa, Guam, and the Commonwealth of the Northern Mariana Islands;Whereas, in 2019, Asian Americans and Pacific Islanders honorably serve throughout the Federal judiciary;Whereas there remains much to be done to ensure that Asian Americans and Pacific Islanders have access to resources and a voice in the Government of the United States and continue to advance in the political landscape of the United States; andWhereas celebrating Asian/Pacific American Heritage Month provides the people of the United States with an opportunity to recognize the achievements, contributions, and history of, and to understand the challenges faced by, Asian Americans and Pacific Islanders: Now, therefore, be itThat the Senate—(1)recognizes the significance of Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States; and(2)recognizes that Asian-American and Pacific Islander communities enhance the rich diversity of and strengthen the United States.